Citation Nr: 1331674	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  09-23 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, diagnosed as posttraumatic stress disorder (PTSD), paranoid schizophrenia, and major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1967 to May 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Cleveland, Ohio, Regional Office (RO) that declined to reopen the Veteran's claim of entitlement to service connection for PTSD.

In his June 2009 substantive appeal, the Veteran requested a Travel Board hearing.  Although to date he has not been scheduled for such a Board hearing, because the Board herein grants the Veteran's claim, he is not prejudiced.  As such, the Board will proceed to the merits of the Veteran's appeal.  

The Veteran was denied entitlement to service connection for PTSD in rating actions dated July 1984, August 1984, October 1984, July 1990, June 1992, and November 2005.  In March 2011, additional relevant service department records were associated with the claims file.  Although these service records were not associated with the claims file at the time of the prior rating decisions, as service department records they were constructively of record.  Because the newly-associated service records are relevant official service department records that existed at the time of the prior denials but had not been associated with the claims file, VA must reconsider the claim on a de novo basis.  See Vigil v. Peake, 22 Vet. App. 63 (2008); 38 C.F.R. § 3.156(c) (2013).  

The Board observes that the RO has adjudicated the issue as entitlement to service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Medical evidence of record contains diagnoses of PTSD, alcohol dependence, major depressive disorder, and paranoid schizophrenia.  Therefore, the Board has recharacterized the claim on appeal to include all currently diagnosed acquired psychiatric disorders.

The issue of entitlement to an increased rating for service-connected bilateral pes planus has been raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, in a submission dated June 2013, the Veteran stated that his feet are getting worse.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The evidence shows that current acquired psychiatric disorders, diagnosed as PTSD, paranoid schizophrenia, and major depressive disorder, are related to service.


CONCLUSION OF LAW

PTSD, paranoid schizophrenia, and major depressive disorder were incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.303(a) (2013).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran' s demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that service connection is warranted because his currently diagnosed psychiatric disability is related to in-service stressors.

The evidence shows that the Veteran has been diagnosed with PTSD, paranoid schizophrenia, alcohol dependence, and major depressive disorder.  He was first diagnosed with paranoid schizophrenia and major depression in November 1982.  In April 1984 a neuropsychiatric examiner stated that PTSD "delayed type" needed to be ruled out, and in May 1984, a private physician diagnosed PTSD (delayed stress reaction).  These diagnoses have been reiterated and confirmed over the last 30 years.  The Board thus finds that the Veteran has a current acquired psychiatric disability.

The evidence also shows that the Veteran has verified in-service stressors.  He reported in many lay statements that his military occupational specialty (MOS) was medic supply specialist.  In many lay statements and medical records, he reported that in the performance of his duties, he was regularly among the wounded and dead in Vietnam - both American and enemy soldiers.  He described seeing limbs shot off, head wounds, and all types of injuries and wounds involving large amounts of blood, guts, and gore.  In May 2011, after additional service personnel records confirmed this MOS, the RO stated that the "Veteran served as a medical supply clerk.  We therefore accept his accounts of in-service, combat-related stressors to be true."

In May 1984 the Veteran underwent psychiatric hospitalization for three days at St. Elizabeth Hospital Medical Center.  His final diagnoses were alcohol dependence and "post traumatic stress disorder delayed stress from Vietnam."  Later in the same month, he was hospitalized again for a longer period, from May 19 to June 11, 1984.  His final diagnoses were unipolar reactive depression, insomnia, and "severe anxiety secondary to mental stress due to war memories."  The Discharge Summary, written by treating private psychiatrist Dr. G, stated: "Psychiatric work up showed that the signs...especially the flashbacks, the anxiety, the stress, increased reflex and continuous perceveration associated with the Vietnam experience, as well as having circumstantiality and signs of reference and influence of associated Vietnam were all consistent with the last stress reaction, PTSD."

A July 1984 letter from Dr. G. further described this emergence of a "delayed stress reaction" in the Veteran.  In May 1984 the Veteran went to a VA hospital in Brecksville, Ohio, for unrelated treatment and, for the first time since he was discharged, saw many other Vietnam veterans who were missing limbs and/or "suffering severe disfigurement or other major conditions.  Within 48 hours of this visit he began experiencing flashbacks of Vietnam" and nightmares, in addition to many other psychiatric symptoms, including increased startle reflex, anxiety, and difficulty sleeping.  Dr. G concluded, "This delayed stress reaction is with a high degree of probability related to his experience in Vietnam.  The confrontation at Brecksville was seen as a trigger which released the hitherto buried stress."

In December 1984 he was admitted again, resulting in principal diagnoses of unipolar affective disorder and "delayed stress reaction secondary to Vietnam flashbacks."

In January 1992 he was hospitalized for 20 days for psychiatric treatment at Laurelwood Hospital.  His discharge diagnoses were major depressive disorder with psychotic features, "PTSD, Vietnam Veteran," and alcoholism.  Treatment records from this hospitalization state that "[h]e has been treated for depression and also for PTSD from his experiences in Vietnam."

The Veteran was provided with a VA psychiatric examination in June 2011.  The examiner diagnosed paranoid schizophrenia and polysubstance dependence, in remission.  As to the etiology of the paranoid schizophrenia, the examiner stated, "This diagnosis was first given in 1982 and it is difficult to state if his diagnosis is related to his military experience without resorting to speculation, although it is probably fair to state that the stress of being in a war environment likely contributed to an emerging psychotic condition."

The Board concludes that the evidence supports service connection.  The claims file contains multiple medical opinions linking the Veteran's psychiatric disabilities to his service, and specifically to his in-service stressors.  Resolving all reasonable doubt in his favor, the Board finds that the evidence establishes a link between the Veteran's acquired psychiatric disability and his service, and thus, service connection is warranted.


ORDER

Service connection for acquired psychiatric disorder, diagnosed as PTSD, paranoid schizophrenia, and major depressive disorder, is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


